t c summary opinion united_states tax_court jose b magno and susan a o’connell petitioners v commissioner of internal revenue respondent docket no 4600-10s filed date john e ellsworth for petitioners brett a saltzman for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision 1subsequent section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure dollar_figure and dollar_figure and accuracy- related penalties of dollar_figure dollar_figure and dollar_figure for and subject years respectively after concessions we must decide whether losses related to rental properties owned by petitioners and claimed on their federal_income_tax returns for the subject years are subject_to the passive_activity limitations of sec_469 and petitioners are liable for sec_6662 accuracy-related_penalties for the subject years we hold for respondent as to both issues background some of the facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated by this reference 2in addition to the concessions explicitly agreed to by the parties we consider petitioners to have conceded respondent’s determination that for they may not deduct dollar_figure of mortgage interest claimed on schedule e supplemental income and loss by virtue of the fact that petitioners did not address that issue at trial or on brief we hold without further comment that petitioners may not deduct dollar_figure of schedule e mortgage interest for because they have failed to introduce any evidence with respect to the payment of that interest see 85_tc_731 masloff v commissioner tcmemo_1998_257 see also 121_tc_308 petitioners jose b magno mr magno and susan a o’connell ms o’connell resided in illinois when their petition was filed during the subject years mr magno worked as a financial planner from until date petitioners lived in michigan first residence in early petitioners began constructing a second house in michigan second residence and thereafter tried multiple times to sell the first residence but without success when their sales efforts failed petitioners often rented that property tenants occupied the first residence without interruption from date until the lease expired in date petitioners tried to sell the first residence from date until date during that time mr magno performed general maintenance on the property prepared it for sale and marketed it to prospective buyers despite mr magno’s efforts however the first residence did not sell and petitioners again rented that property in date petitioners leased the first residence to tenants who broke the lease after months petitioners commenced an action against those tenants for breach of contract and mr magno assisted the prosecution of that case the lawsuit settled and petitioners again sought to sell the first residence without success petitioners instead chose to lease the property from date until date in connection with that rental mr magno prepared the lease verified the tenant’s employment and showed the property in ms o’connell was offered a job promotion which would require petitioners to move from michigan to illinois ms o’connell accepted the promotion and petitioners tried to sell or lease the second residence petitioners secured tenants and they leased the second residence from date through the end of during that time mr magno performed maintenance on the second residence which required him to travel miles from illinois to michigan these trips typically required mr magno to spend days in michigan during which time he stayed with family or at a hotel mr magno paid for these hotel stays with cash or a credit card during each of these trips mr magno repaired or supervised the repair of the second residence the tasks which mr magno or his contractors performed included among others fixing a tub installing a sump pump fixing an icemaker removing a bone from a garbage disposal replacing heads on a sprinkler system winterizing that sprinkler system and removing lint from a clothes dryer and vent when the repairs required mr magno to purchase parts he paid with cash or a credit card and received receipts when he was unable to complete the repairs himself mr magno hired repairmen to do so though he could not recall the names of the individuals he hired petitioners timely filed their federal_income_tax return for each of the subject years and reported on schedules e total rental real_estate losses of dollar_figure dollar_figure and dollar_figure respectively on each of those returns petitioners reported mr magno’s occupation as a provider of financial planning services petitioners also reported on schedules c profit or loss from business that mr magno operated a financial services or planning business during the subject years respondent issued to petitioners a notice_of_deficiency dated date disallowing the schedule e losses because respondent had determined that sec_469 prohibited recognition of the losses petitioners petitioned the court and on date a trial was held in chicago illinois discussion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are incorrect rule a 290_us_111 under sec_7491 the burden_of_proof as to factual matters may shift to 3mr magno also modified mortgages on the first and second residences in the commissioner in certain circumstances petitioners have not alleged that sec_7491 applies nor have they established their compliance with the substantiation and recordkeeping requirements of the internal_revenue_code see sec_7491 and b accordingly petitioners bear the burden_of_proof ii real_estate activities petitioners argue mainly that mr magno is a qualifying real_estate_professional because he meets the requirements of sec_469 and that the rental portions of his real_estate activities are not passive because he materially participated in those activities respondent argues that mr magno’s rental_real_estate_activities are per se passive and that petitioners may not deduct losses associated with those activities because mr magno is not a qualifying real_estate_professional we agree with respondent a taxpayer is generally allowed a deduction for all the ordinary and necessary expenses paid_or_incurred in connection with a trade_or_business or for the production_of_income see 4petitioners do not contend that they are entitled to the offset under sec_469 nor are they 5respondent does not argue in the main that the claimed rental expenses should be disallowed on the grounds that the first and second residences were not converted from personal_use_property to property_held_for_the_production_of_income see eg saunders v commissioner tcmemo_2002_143 affd 75_fedappx_494 6th cir sec_162 sec_212 sec_469 however limits the deductibility of losses from these activities where those losses arise from passive activities a passive_activity is any activity which involves the conduct of any trade_or_business in which the taxpayer does not materially participate sec_469 the disallowed passive_activity_loss equals the excess of the aggregate losses from all passive activities for a taxable_year over the aggregate income from all passive activities for that year sec_469 sec_1_469-2t temporary income_tax regs fed reg date rental real_estate activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 however a taxpayer may avoid having his or her real_estate activity classified as a per se passive_activity if the taxpayer is a qualifying real_estate_professional a taxpayer may qualify as a real_estate_professional if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours_of_service during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 where as here a joint_return has been made the foregoing requirements are satisfied if either spouse separately satisfies those requirements id thus if mr magno meets the foregoing requirements petitioners’ rental activities are not per se passive and the normal passive_activity_loss rules of sec_469 will apply we consider in turn petitioners’ ability to meet each of the requirements under sec_469 a other personal services mr magno performed petitioners argue that the hours mr magno spent on his rental_real_estate_activities accounted for more than one-half of the total hours of personal services he performed in trades_or_businesses during the subject years see sec_469 we are not persuaded petitioners did not elect to treat their interests in the first and second residences as a single rental_activity and they must therefore prove that mr magno meets the requirements of sec_469 as to each property see sec_469 sec_1_469-9 income_tax regs during the audit stage of this proceeding mr magno told respondent’s revenue_agent that he worked approximately to hours per week on his financial planning and services business that conversation was documented in the revenue agent’s notes and the revenue_agent testified credibly to its contents at trial at trial however mr magno testified that he worked principally as a financial consultant from january through date he also testified that he became a full-time manager of the first and second residences in and and that he reduced the number of hours which he devoted to his financial consulting services business to about hours per year we credit the testimony of respondent’s revenue_agent and therefore conclude that mr magno must have worked more than big_number hours during each subject year in real_property trades_or_businesses to qualify as a real_estate_professional under sec_469 mr magno was not able to corroborate with written documentation his assertions that more than one-half of the personal services he performed in trades_or_businesses during the subject years were performed in real_property trades_or_businesses accordingly we find that mr magno has not proven that he meets the requirements of sec_469 b 750-hour requirement assuming arguendo that we were persuaded by petitioners’ claim that more than one-half of mr magno’s personal services performed in trades_or_businesses during the subject years were performed in real_property trades_or_businesses petitioners are still unable to satisfy the 750-hour requirement of sec_469 petitioners argue that mr magno spent more than hours on each of petitioners’ rental_real_estate_activities during each of the subject years the extent of mr 6the product of hours per week for weeks per year is big_number hours magno’s participation in petitioners’ real_estate activities may be proven by any reasonable means see sec_1_469-5t temporary income_tax regs fed reg date reasonable means include the identification of services performed over a period of time and the approximate number of hours spent performing those services based on appointment books calendars or narrative summaries id it is well settled that although the phrase any reasonable means is broad a taxpayer may not use a postevent ballpark guesstimate of the time committed to the rental_activity see hill v commissioner tcmemo_2010_ lee v commissioner tcmemo_2006_193 goshorn v commissioner tcmemo_1993_578 cf 67_fedclaims_39 adopting same standard petitioners rely solely on the testimony of mr magno to prove that they devoted the requisite number of hours to qualify their rental activities under sec_469 in so doing they present no calendars narrative summaries mileage logs receipts or any other records which would support mr magno’s testimony even though by mr magno’s own admission they possessed such items the failure of petitioners to introduce such evidence creates a presumption that such information was not favorable to them see 6_tc_1158 affd 162_f2d_513 10th cir but here we are concerned with more than just the lack of corroborating evidence in certain material respects we found the testimony of mr magno to be vague and unpersuasive see mowafi v commissioner tcmemo_2001_111 for example mr magno testified that between date and date he devoted hours to repairing or supervising the repair of the first residence that testimony does not allow us to determine how much time mr magno personally spent making such repairs or whether such activity was material under sec_469 see d’avanzo v commissioner supra pincite cf trask v commissioner tcmemo_2010_78 crediting a taxpayer for time spent to repair or supervise the repair of rental properties where the taxpayer maintained detailed work logs which identified the properties repaired and the contractors used we are also troubled by the fact that mr magno is unable to recall basic details about those repairs such as the dates they were performed or the names of third parties whom he hired we also find mr magno’s estimates of the time he devoted to petitioners’ rental activities to be excessive in relation to the tasks performed see hill v commissioner supra mr magno testified that he spent between and hours per day for or days to complete such seemingly simple tasks as removing a bone from a garbage disposal removing lint from a clothes dryer and a dryer vent and winterizing a sprinkler system we do not credit mr magno’s assertion that he would drive approximately miles over the course of or hours to perform such simple and routine tasks see rapp v commissioner tcmemo_1999_249 such is especially so given that mr magno did not offer any records to substantiate these trips or the expenses_incurred during them given the lack of corroborating evidence we simply cannot accept as fact that mr magno worked the requisite number of hours to qualify as a real_estate_professional for each of his rental_real_estate_activities see scheiner v commissioner tcmemo_1996_554 we find that mr magno’s method for proving the time he devoted to his rental activities is not reasonable under sec_1_469-5t temporary income_tax regs supra cf trask v commissioner supra relying on a taxpayer’s testimony as proof that he spent more than hours to resolve over issues for pieces of property during a 1-year period c conclusion we hold that mr magno is not a qualifying real_estate_professional under sec_469 and that petitioners’ rental_real_estate_activities are treated as per se passive under sec_469 see fowler v commissioner t c memo 7mr magno testified that the record included copies of gas receipts but we find no such receipts in the record 8given that holding we need not consider whether mr magno materially participated in petitioners’ rental_real_estate_activities it follows that the losses petitioners sustained in connection with their real_estate activities may not be used to reduce their nonpassive_income see sec_469 iii accuracy-related_penalties respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 for the subject years sec_6662 and b imposes an accuracy-related_penalty equal to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 see also sec_1_6662-3 income_tax regs negligence may also be defined as lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under similar circumstances 85_tc_934 respondent bears the burden of production with respect to petitioners’ liability for the accuracy-related_penalties included in the notice_of_deficiency and must therefore produce evidence that it is appropriate to impose those penalties see sec_7491 see also 116_tc_438 once respondent has met his burden of production petitioners must then adduce proof sufficient to persuade the court that they were not negligent and that they did not act carelessly recklessly or with an intentional disregard of rules or regulations higbee v commissioner supra pincite see also sec_6662 alternatively petitioners may avoid liability for the accuracy-related_penalties by showing that there was reasonable_cause for the underpayment and that they acted in good_faith see sec_6664 we find that respondent has met his burden of production because petitioners offered no documentation to support their claim that they performed the requisite number of hours to be engaged in a real_property_trade_or_business see smith v commissioner tcmemo_1998_33 petitioners did not address their liability for the accuracy-related_penalties at trial or on brief and on the basis of the record at hand we find that petitioners were negligent they maintained no books and made no apparent effort to substantiate the hours which mr magno purportedly spent on petitioners’ real_estate activities see stewart v commissioner tcmemo_2010_184 we believe that an ordinarily reasonable and prudent person with mr magno’s expertise in financial planning would have sought the advice of a tax expert before claiming more than dollar_figure in losses over a year period petitioners made no such effort and in failing to do so were negligent cf fowler v commissioner supra finding a taxpayer who relied on the advice of an accountant not liable for an accuracy-related_penalty even though the taxpayer did not meet the requirements of sec_469 nor does reasonable_cause exist to excuse petitioners from the accuracy-related_penalties we recognize that sec_469 and the regulations thereunder cover a highly complex area of the internal_revenue_code but complexity alone does not excuse a taxpayer from taking reasonable steps to determine the law and comply with it 99_tc_202 see also sec_1_6664-4 income_tax regs petitioners made no apparent effort to comply with the tax law or to seek out the advice of someone who could help them do so we therefore hold petitioners liable for accuracy-related_penalties for the subject years we have considered all arguments made by the parties and to the extent that we have not specifically addressed them we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
